The plaintiff failed to meet his burden of proving that the marital residence was his separate property (see Frey v Frey, 68 AD3d 1052, 1053 [2009]; Embury v Embury, 49 AD3d 802, 804 [2008]). Moreover, the Supreme Court’s imputation of income to the plaintiff was proper (see Duffy v Duffy, 84 AD3d 1151, 1152 [2011]; Wesche v Wesche, 77 AD3d 921, 923 [2010]; Fabrikant v Fabrikant, 62 AD3d 585, 586 [2009]).
We further find that, under the circumstances of this case, the award of counsel fees to the defendant was a provident exercise of discretion (see Levy v Levy, 289 AD2d 379 [2001]; Cooper v Cooper, 32 AD3d 376, 377 [2006]; see also Frankel v Frankel, 2 NY3d 601 [2004]).
The plaintiff’s remaining contentions are without merit, or *1017not properly before this Court. Skelos, J.E, Hall, Lott and Cohen, JJ., concur.